Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US 20160149210).  
	Regarding claim 1, the reference is directed to a lithium secondary battery comprising a cathode, an anode, and a separator (abstract, [0073]). The cathode comprises a cathode active material including a lithium metal oxide particle having a concentration gradient, the lithium transition metal oxide being doped with a metal selected from Ti, Zr, Mg, Al, V, B, Na, Ca, Cr, Cu, Zn, Ge, Sr, Ba, Nb or Ga in an amount of 500-7000 ppm ([0049]-[0052]).  The cathode active material may further include a coating layer including a metal selected from Al, Ti, Ba, Zr, Si, B, Mg or P ([0053]).  Regarding claim 2, the coating layer covers at least a portion of a surface of the lithium metal oxide ([0053]).  Regarding claim 3, the lithium metal oxide comprises a core and a shell (“surface part”) and a concentration gradient within at least a portion between the core and the shell ([0050], Example 1).  Regarding claim 10, the lithium metal oxide comprises Ni and Mn, and the concentration of Ni continuously decreases and a concentration of Mn continuously increases from a core to the shell ([0050], Example 1).  Regarding claims 11 and 12, the lithium metal oxide may be LiNi0.8Co0.1Mn0.1O2, which anticipates these formulas.  
	Yoo et al. do not expressly teach that the coating layer comprises Al, Ti, and Zr simultaneously as recited in claim 1, nor the concentrations of these elements as recited in claims 1, 13, and 15.  It is further not taught that in addition to the above three elements the coating layer also comprises B as recited in claim 4 or the concentration of B as recited in claim 5. 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because initially, the reference indicates that multiple metals can be used as “dopants” (which is interpreted as dopants within the lithium metal oxide, as there appears to be no indication of surface formation/penetration).  It is noted that in Table 2, the reference discloses examples having Ti individually, Zr individually, Al individually, a Ti/Zr combination, and a Ti/Al combination as dopants.  It would have been obvious to combine Ti, Zr, and Al for use in the same embodiment as dopants since the elements are all disclosed as being useful for the same purpose.  Although not specifically disclosed, it is submitted that similar rationale would apply to the coating layer, thereby rendering the claimed combination of elements obvious.  The coating layer is disclosed as having Al, Ti, Ba, Zr, Si, B, Mg or P ([0053]).  It would be obvious to combine Al, Ti, Zr, and optionally B as recited in the present claims to be used in the same coating layer, for similar reasons that the metals are combined as “dopants” in Table 2.  
	Regarding the claimed concentrations of each of the elements of the coating layer, it is first noted that the total “doping amount” of elements is disclosed in [0052] is 500-7000 ppm.  Although the reference does not disclose the concentrations in the coating layer per se, it is submitted that the artisan may use the disclosure above as guidance in determining how much of the elements to use in the coating layer.  It is noted that the disclosed range of 500-7000 ppm overlaps with each of the claimed ranges.  Therefore, if the above range is applied to the elements of the coating layer, the disclosed range overlaps with each of the claimed element concentration ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  
	The reference further does not disclose the ratio of Ti to Al as recited in claim 6, or the ratio of Al to Zr as recited in claim 7.  However, the position is taken that the artisan would be able to optimize and fine-tune the relative amounts of the metals in the coating layer to obtain desired properties of the cathode active material (see for Example Table 2, which correlates low temperature charge capacity, discharge capacity and discharge power with amounts of individual dopants or dopants in tandem).  Therefore, it is submitted that the reference reasonably identifies the concentration of each element as a result-effective variable.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Therefore, the amounts of the individual elements, or elements relative to each other, would be optimizable to one skilled in the art and therefore obvious.  
	Regarding claim 14, the reference teaches that the molar ratio of nickel (M1) in the general formula LixM1aM2bM3cOy is a = 0.6-0.9, and b+c (Co+Mn) is between 0.05 and 0.4. This disclosure renders obvious claim 14 because the disclosed range of “a” overlaps with the claimed range of “a”, and the ranges of “b” and “c” overlap with the claimed ranges of “d” and “e”.


Claims 8, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. as applied to claims 1-7 and 10-15 above, and further in view of Park et al (US 20200161650).  
	Regarding claim 9, Yoo et al further teach that the particles of the lithium metal oxide are rod-shaped (see [0047]).  Regarding claim 16, the cathode is formed by applying the active material on a current collector and combining with an anode and separator (Example 1).  However, Yoo et al. do not expressly teach that the lithium metal oxide has a structure in which primary particles are aggregated into a secondary particle as recited in claim 8.  Yoo et al. further do not teach a method of making the cathode material wherein the lithium metal oxide is subjected to a heating step with a coating source particle having Al, Ti or Zr oxide as recited in claim 16.   
	Park et al. is directed to a lithium metal oxide cathode material (lithium nickel manganese cobalt oxide) which is doped or surface-coated with at least one element M selected from Al, Ti, Mg, Zr, Y, Sr, and B.  After the lithium metal oxide is made, it is mixed with an oxide of Al, Ti, or Zr, and heat-treated ([0078], [0091]).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, the aggregation of the primary particles of Yoo et al. into secondary particles would have been obvious.  Further, claim 16 would have been obvious because a particular known technique (forming a coating layer by heating oxide source particles) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  It would have been obvious to make the coated product of Yoo et al. by the method of Park et al. because the coating layer of Park et al is highly similar to the coating layer of Yoo et al. and an artisan could readily look to Park et al. for the method of manufacture which is not specifically disclosed in Yoo et al.   
	Regarding claim 17, this claim recites a further heat-treatment step with a boron source.  As noted above, Park et al. disclose that B may be a part of the coating layer that can be formed in the heat-treatment step.  The use of a further or separate heat-treatment step to form the boron is not considered to distinguish over the reference.  It has been held that any order of performing process steps is prima facie obvious in the absence of criticality or unexpected results (MPEP 2144.04).  As such, the claim would be rendered obvious.  
	Regarding claim 18, this claim recites that the cathode active material is washed before applying to the current collector.  Although not specifically disclosed in the references, it would have been obvious to wash the cathode material of modified Yoo et al. to purify the material in a routine manner before applying to the current collector.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Hwang et al (US 20170200944), discloses a particle having a concentration gradient and coating layer comprising Al, Ti, Ba, Zr, Si, B, Mg, or P ([0046]). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
April 8, 2022